.WELLS, Judge.
Defendant’s assignments of error are as follows:
1. It was error for the court to jail Mr. McBride for civil contempt without first evaluating whether he should be appointed an attorney under the standards set forth in Jolly v. Wright, 265 S.E.2d 135, 143 (N.C. 1980).
2. It was error for the court to issue an order jailing Mr. McBride for civil contempt without stating in the order his reasons for refusing to appoint counsel. Record, p. 8, 9.
3. It was error for the court to jail Mr. McBride for civil contempt without first appointing counsel to represent him. Record, p. 8, 9.
Without direct reference to his assignments of error, but generally tracking his assignments, defendant makes the following three arguments:
1. Due Process requires that trial judges actually evaluate the necessity of counsel in civil contempt cases.
*532. Due Process requires that trial judges state in their civil contempt orders their grounds for refusing to appoint counsel.
3. Due Process requires appointment of counsel for any indigent defendant in any civil contempt case in which the defendant will be jailed.
We begin our analysis by revisiting Jolly v. Wright, 300 N.C. 83, 265 S.E.2d 135 (1980). The factual and legal context of Jolly was virtually identical to the case now before us. However, in Jolly, there was a pre-trial motion for appointment of counsel, and the trial court’s order contained the following finding:
8. That the character of the issues raised by this particular proceeding requiring the Defendant to show cause why he should not be held in civil contempt for failure to comply with the terms of the support order previously entered in this cause are of insufficient complexity for the Defendant to be prejudiced or treated unfairly by the refusal of the Court to appoint him legal counsel.
The holding in Jolly speaks for itself, but does not directly address the question of whether, as defendant here argues, that the trial court must engage in the due process “complexity” analysis in every. civil contempt case and then make a determination of whether counsel should be appointed, whether requested or not.
The question was indirectly before this Court in Hodges v. Hodges, 64 N.C. App. 550, 307 S.E.2d 575 (1983). There, defendant’s request for counsel was denied, but apparently the trial court did not engage in the due process “complexity” analysis. In affirming the trial court’s denial of counsel, this Court made the analysis, to wit: “The instant case presents no unusually complex issues of law or fact which would necessitate the appointment of counsel.”
Daugherty v. Daugherty, 62 N.C. App. 318, 302 S.E.2d 664 (1983) presented the same question. This Court responded as follows:
Defendant, who appeared at the contempt hearing without counsel, first cites as error the court’s failure to ascertain and find whether defendant desired and was able to employ counsel, and whether the assistance of counsel was necessary for a proper presentation of his case. According to the record, the defendant’s possible indigency and possible need of and desire for court appointed counsel were not mentioned by de*54fendant or anyone else. The.contention is that the court’s failure to initiate about and resolve these matters was manifest prejudicial error as a matter of law. We disagree.
The Daugherty Court engaged in the same “after the fact” analysis made by the Hodges Court, and upheld the trial court’s order of civil contempt.
We are persuaded that both Hodges and Daugherty require us to reject all of defendant’s arguments in this case, and therefore affirm the order below. The stay order pending the outcome of this appeal is vacated and the order of arrest and confinement shall be given immediate effect upon the certification of this opinion to the trial court.
Affirmed and remanded.
Judge ORR concurs.
Judge GREENE concurs in separate opinion.